STATE OF VERMONT
SUPERIOR COURT                                              ENVIRONMENTAL DIVISION
Vermont Unit                                                   Docket No. 85-6-14 Vtec


Moore Property Use Complaint                                JUDGMENT ORDER



       The matter presently before the Court relates to approximately 10 acres of land
formerly part of the Moore Family Farm (“the Farm”), located in the Town of Pomfret, Vermont
(“the Town”). In 1973, the 10 acre parcel (“the Property”) was deeded to David Moore in his
individual capacity for the purpose of operating a pipe organ construction and repair shop
(“Organ Shop”).    The Property now consists of the Organ Shop and various associated
structures which are used, in part, to process and store lumber harvested from the Farm’s
forest lands. This lumber is used in the Organ Shop as well as on the Farm.
       In 2013, the Supreme Court concluded a matter initiated by neighboring landowners
Gary Smith and Betsy Siebeck (“Appellants”), finding that the structures used to carry out Mr.
Moore’s lumber processing activities are exempt from local zoning regulation as “practices
associated with” farming. In re Moore Accessory Structure Permit, 2013 VT 54, ¶ 5, 194 Vt.
159. Now before the Court is Appellants’ appeal from a decision by the Town of Pomfret
Zoning Board of Adjustment (“ZBA”) declining Appellants’ request to bring further enforcement
actions against Mr. Moore and his use of the Property and structures. Mr. Moore now moves
to dismiss Appellants’ current appeal as a matter of law under the doctrines of claim and issue
preclusion.
       Appellants’ Questions generally ask whether Mr. Moore needs additional permits under
the Bylaws for certain non-farm related uses of the permitted and exempt structures on the
Property, including the processing and/or sale of lumber as well as uses related to the Organ
Shop. For the reasons stated in greater detail in the Decision that accompanies this Judgment
Order, we find that the issues raised in Appellants’ current appeal have already been litigated in
Docket No. 161-08-09 Vtec, a proceeding in which there was a final judgment on the same
subject matter, involving the same parties. In that Docket, Appellants raised Questions about

                                                1
whether Mr. Moore’s use of the structures at issue in this appeal required a permit from the
Town of Pomfret and it was determined by this Court and the Vermont Supreme Court that
they do not. Both Appellants and the courts were aware of Mr. Moore’s use of the structures
for non-Farm related purposes, and the courts considered those uses when rendering their
decisions.
       With the objectives of conserving resources by protecting courts and litigants against
piecemeal or repetitive litigation, preventing vexatious litigation, promoting finality of
judgment and encouraging reliance on judicial decisions, and limiting the possibility of
inconsistent adjudication, we conclude that Appellants may not relitigate these issues. We
therefore GRANT Mr. Moore’s motion to dismiss all of Appellants’ Questions and their appeal.
       This completes the proceedings currently before this Court.


Electronically signed on April 21, 2015 at Burlington, Vermont, pursuant to V.R.E.F. 7(d).




________________________________
Thomas S. Durkin, Judge
Environmental Division




                                                2